Securities and Exchange Commission Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 13, 2008 Cadiz Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-12114 77-0313235 (Commission File Number) (IRS Employer Identification No.) 550 South Hope Street, Suite 2850, Los Angeles, California 90071 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 271-1600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 3.02. UNREGISTERED SALES OF EQUITY SECURITIES On November 13, 2008, the Companycompleted a private placement (the “Placement”) of 160,000 Units at the price of $31.50 per Unit for proceeds of $5,040,000. As the Company has no payment obligation on its credit facility before 2011, the proceeds of the Placement, when used together with the cash resources on hand, will allow the Company to continue to fund its development activities at optimum levels. Each Unit consists of three (3) shares of the Company’s common stock and two (2) common stock purchase warrants. The first Warrant entitles the holder to purchase, commencing 90 days from the date of issuance, one (1) share of Common Stock at an exercise price of $12.50 per share. This Warrant has a term of one (1) year, but is callable by the Company commencing six months following completion of this Offering if the closing market price of the Company's Common Stock exceeds $18.75 for 10 consecutive trading days. The second Warrant entitles the holder to purchase, commencing 90 days from the date of issuance, one (1) share of Common Stock at an exercise price of $12.50 per share. This Warrant has a term of three (3) years and is not callable by the Company. Upon theissuance of the 480,000 shares immediately issuable in the placement, the Companywill have a total of 12,438,210 shares of common stock outstanding. The issuance of securities in thePlacementwas not registered under the Securities Act of 1933, as amended (the "Securities Act"), but was exempt from the registration requirements of the Securities Act by virtue of Section 4(2) of the Securities Act as the transactions did not involve public offerings, the number of investors was limited, the investors were provided with information about us, and the Company placed restrictions on the resale of the securities. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cadiz Inc. By: /s/ O’Donnell Iselin II O'Donnell Iselin II Chief Financial Officer Dated:November
